Name: Commission Regulation (EEC) No 11/82 of 29 December 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 82 Official Journal of the European Communities No L 6/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 11 / 82 of 29 December 1981 on the delivery of various consignments of butteroil as food aid skimmed-milk powder and butteroil as food-aid ( 3 ), as last amended by Regulation (EEC) No 3474/ 80 ( 4 ); whereas , in particluar, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in acoordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece , and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 2 ), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas , therefore , delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77, the intervention agencies specified in the Annex hereto shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 141 , 27 . 5 . 1981 , p . 5 . ( 3 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . H OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 6/2 11 . 1 . 82Official Journal of the European Communities ANNEX (&gt; Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 (programme 1981 ) (b ) affettation (EEC ) No 1402 / 81 2 . Beneficiary ICRC 3 . Country of destination Uruguay Uganda 4 . Total quantity of the con ­ signment 25 tonnes 30 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'URU-8 / Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Ac ­ ciÃ ³n del ComitÃ © internacional de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita / Montevideo' 'UGA-20 / Butteroil / Gift of the Euro ­ pean Economic Community / Action of the International Committee of the Red Cross / For free distribution / Kampala via Mombasa' 9 . Delivery period Loading in March 1982 10 . Stage and place of delivery Port of unloading Montevideo (deposited on the quay or on lighters ) Delivered to Kampala via Mombasa U. Representative of the beneficiary responsible for reception ( 3 ) Cruz-Roja uruguaya , avenida 8 de Octobre 2990 , Montevideo , Uruguay Delegation of the ICRC , Kampala Road , PO Box 4442 , Kampala , Uganda ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 11 . 1 . 82 Official Journal of the European Communities No L 6/3 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary NGO-BEDH 3 . Country of destination Zaire 4 . Total quantity of the con ­ signment 25 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Don non commercialisable / CoopÃ ©ration BEDH-BOPR / 72100 / Matadi ' 9 . Delivery period Delivery after 23 February and before 10 March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( s ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 6/4 Official Journal of the European Communities 11 . 1 . 82 Consignment D E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Angola Nepal 4 . Total quantity of the con ­ signment 70 tonnes 47 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Angola 2507 / Butteroil / Luanda / Gift of the European Economic Community / Action of the World Food Programme' 'Nepal 2232 / Butteroil / Calcutta in transit to Nepal / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Loading in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 11 . 1 . 82 Official Journal of the European Communities No L 6/5 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be tendering procedure . ( 2 ) Other than those set out in Annex II to Regulation ( EEC ) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 / 77 ). ( 4 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) ICRC Delegation for East Africa , PO Box 73226 , Nairobi , Kenya ,' The successful tenderer must send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5244 , Kampala , Uganda . ( 5 ) The successful tenderer shall send to : MM. M. H. Schutz BV , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery, a copy of the commercial invoice in respect of each part quantity . The successful tenderer shall send of the beneficiary's representative , on delivery , a certificate of origin and a health certificate . ( 6 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .